Citation Nr: 0527161	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  02-04 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to an initial rating in excess of 10 percent 
for a left ankle disability, status post Achilles tendon 
repair.

4.  Entitlement to an initial compensable rating for a scar 
on the left nostril.

5.  Entitlement to an initial compensable rating for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION
 
The veteran had active military service from August 1964 to 
July 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Offices (RO) in Huntington, 
West Virginia and Baltimore, Maryland.

The issues of entitlement to service connection for a back 
disability as well as increased ratings for a left ankle 
disability, a facial scar, and hemorrhoids are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the veteran's claim have been 
completed.  

2.  The veteran's bilateral knee disability is not shown to 
be related to his military service.


CONCLUSION OF LAW

Bilateral knee disability is not due to disease or injury 
that was incurred in or aggravated by active duty.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In the present case, the veteran's claim was received in 
April 1999, before the enactment of the VCAA.  In January 
2000, the RO notified the veteran via letter of evidence 
necessary to complete his claim, as well as outlining his and 
VA's responsibilities.  A Statement of the Case issued in 
January 2002, as well as a Supplemental Statement of the Case 
issued in July 2004, provided notice to the veteran of the 
evidence of record regarding his claims and why this evidence 
was insufficient to award the benefits sought.

Moreover, additional letters dated in July 2000, December 
2000, and February 2001 also instructed veteran regarding the 
evidence necessary to substantiate his claims and requested 
that he identify evidence supportive of the claims.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, pertinent treatment records have been obtained.  
The veteran has been afforded VA examinations.  Neither the 
veteran nor his representative has identified any additional 
evidence or information which could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

Review of the veteran's service medical records reveals that 
he had complaints referable to his knees on various 
occasions.  In October 1970, the veteran complained of 
bilateral leg and knee pain.  The impression was tendonitis 
secondary to quick turns and movements playing basketball.  
In August 1979, the veteran complained of knee pain.  He 
reported a history of arthritis.  The provider indicated rule 
out degenerative joint disease, internal joint derangement 
and bursitis.  Physical examination carried out on service 
discharge in April 1985,  indicated that the veteran's lower 
extremities were normal with the exception of a six-inch 
surgical scar over the left Achilles tendon.

Service Department medical records reveal that after his 
retirement from military service, the veteran was seen at a 
military facility in June 1988 for complaints of trauma to 
his left knee after an accident involving a baseball bat.  
The assessment was probable strain.  In July 1988, he was 
referred to a service department orthopedics clinic for a 
possible Baker's cyst.  Degenerative joint disease of the 
left knee, with foreign bodies, was assessed in December 
1992.  A January 1993 outpatient evaluation report indicates 
a diagnosis of patellofemoral pre-arthrosis of the left knee.  
In January 1999, the veteran complained of right knee pain 
secondary to a recent injury.  The assessment was right 
patellofemoral syndrome.  A notation of knee pain is 
indicated in a September 2000 treatment note with arthritis 
of the knees diagnosed.  

Upon VA examination in February 2001, the veteran reported a 
30-year history of intermittent pain and swelling in both 
knees and ankles.  Physical examination demonstrated normal 
gait and standing.  Range of motion was full.  X-rays 
revealed no evidence of fracture or dislocation.  Views of 
both knees indicated an ossific density with an old 
osteonecrosis, and mild degenerative findings relative to the 
veteran's age, characterized by some marginal osteophyte 
formation and sclerosis of the subchondral bone.  The 
diagnosis was status post ligament damage, both knees.

An additional VA examination was carried out in May 2002.  
The veteran reported a history of bilateral knee pain.  Range 
of motion of the right knee was full, and range of motion of 
the left knee was slightly limited.  There was no 
instability.  The examiner diagnosed bilateral degenerative 
joint disease of the knees.  It was indicated that the claims 
folder had been reviewed and that two or three instances of 
knee pain, which were self-limited, were noted in the record.  
The earliest instance of right knee injury dated to the late 
1990s.  It was concluded that the veteran's knee condition 
was not related to his military service.

Based upon the above discussion, the Board concludes that 
there is no basis to award service connection for a bilateral 
knee disability.  Significantly, there is no competent 
evidence linking any knee disability to the veteran's 
military service.  In this regard, the Board notes that 
although the veteran had complained of knee problems during 
his military service, there was no indication of a knee 
disability upon his discharge in July 1985.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Although the appellant 
is competent to provide evidence of visible symptoms, he is 
not competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Moreover, the February 2002 VA examiner concluded that the 
veteran's knee complaints in service were self limiting, and 
that his knee disability was not related to his military 
service.  Accordingly, the Board concludes that service 
connection for a bilateral knee disability is not warranted.


ORDER

Entitlement to service connection for a bilateral knee 
disability is denied.


REMAND

As an initial matter, the Board notes that the VCAA is also 
applicable to the remaining issues on appeal.

With regard to the veteran's claim of entitlement to service 
connection for a low back disability, the Board notes that 
the veteran's service medical records show back complaints in 
July 1968, August 1979, and December 1982.  In December 1982 
the veteran indicated that pain radiated to his right flank.  
Low back strain was assessed in April 1986, within one year 
of the veteran's discharge from service.  The May 2002 VA 
examiner, in discussing the veteran's claim for a back 
disability, indicated that the first episode of low back pain 
diagnosed as low back strain was in April 1986.  He did not 
discuss the veteran's complaints referable to his low back 
during service.  The Board therefore concludes that an 
additional orthopedic examination should be conducted, to 
include a discussion of the veteran's back complaints during 
his years of military service.

The Board notes that neither the January 2002 Statement of 
the Case nor the July 2004 Supplemental Statement of the Case 
includes the rating criteria pertaining to the disabilities 
for which the veteran seeks higher ratings.  Any future 
statement of the case issued to the veteran should contain 
such criteria in the section which sets out pertinent laws, 
regulations, and rating schedule provisions.

The veteran's left ankle disability is evaluated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5271, for limited motion 
of the ankle.  That criterion indicates that a 10 percent 
evaluation is warranted for moderate limitation, and a 20 
percent evaluation is appropriate for marked limitation.  The 
May 2002 VA examiner did not provide an indication as to the 
severity of the limitation of motion of the veteran's left 
ankle.  The examiner also noted that the veteran experienced 
pain "at a certain point during plantar flexion of the left 
ankle," but he did not indicate the specific limitation in 
terms of degrees.  

The veteran's facial scar is evaluated as noncompensably 
disabling.  The Board notes that during the pendency of the 
veteran's appeal, VA's Schedule for Rating Disabilities was 
amended.  By regulatory amendment, effective August 30, 2002, 
changes were made to the schedular criteria for evaluating 
skin disabilities, as set forth in 38 C.F.R. §§ 4.118 (2001).  
See 67 Fed. Reg. 49596- 49599 (2002).  The May 2002 VA 
examination report does not sufficiently describe the 
veteran's facial scar to allow for evaluation under the old 
or the new criteria.  Specifically, the examiner did not 
indicate whether the veteran's scar was disfiguring, and if 
so, to what extent.  

The veteran's hemorrhoids are also evaluated as 
noncompensably disabling.  He has maintained that he has 
bleeding which requires that he use panty liners, and that he 
has also had fissures.  The May 2002 VA examination report 
indicates that there were two external hemorrhoids.  However, 
the examiner did not describe the hemorrhoids in sufficient 
detail to allow the Board to evaluate them based on their 
size or reducibility.  A sufficient description should also 
include an assessment of whether the hemorrhoids are 
irreducible with excessive redundant tissue, and whether 
there is evidence of frequent recurrences.  The examiner also 
failed to discuss whether there was evidence of fissures 
associated with the veteran's hemorrhoids.

Based on the above discussion, the Board concludes that 
further examinations are necessary to properly assess the 
level of disability caused by the veteran's left ankle 
disability, his facial scar, and his hemorrhoids.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send a letter with 
respect to the issues on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159 (b), to include notice 
that the veteran should submit any 
pertinent evidence in his possession.  
Compliance requires that the veteran be 
notified of any information, and any 
medical or lay evidence, not previously 
provided to the Secretary, that is 
necessary to substantiate the specific 
claim or claims.  The RO must indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant, and which portion, if any, 
the Secretary will attempt to obtain on 
behalf of the claimant.  

2.  The RO should contact the veteran and 
obtain the names and addresses and dates 
of treatment of all medical care 
providers, VA or non-VA, which have 
treated him for back complaints, his left 
ankle, his scar, and hemorrhoids since 
April 2002.  After the veteran has signed 
the appropriate releases, those records 
not previously submitted to VA should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order that the veteran be 
provided the opportunity to obtain and 
submit those records for VA review. 

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA orthopedic examination 
to determine the nature and etiology of 
his claimed low back disability, and to 
determine the extent of his service-
connected left ankle disability.  Prior 
to the examination, the claims folder 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examining physician.  All indicated 
tests and studies are to be performed, 
and a complete history elicited from the 
veteran.  



The examiner should address the 
following:

Low Back
Based upon the review of the claims 
folder and the examination results, the 
examiner should provide an opinion with 
respect to whether it is at least as 
likely as not that any currently present 
low back disability is etiologically 
related to the veteran's military 
service.  The complete examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be clearly set forth in the 
examination report.  

Left Ankle
The examiner should identify all 
currently present disability of the left 
ankle.  The physician should indicate 
whether there is ankylosis of the left 
ankle, and if so, the angle at which the 
ankle is ankylosed.  

In reporting the results of range of 
motion testing in degrees, the examiner 
should specifically identify any 
excursion of motion accompanied by pain.  
The examiner should identify any 
objective evidence of pain and to assess 
the extent of any pain.  Tests of joint 
motion against varying resistance should 
be performed.  Limitation of motion 
should be described as moderate or 
marked.  

The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible, the functional 
impairment due to incoordination, 
weakened movement and excess fatigability 
should be assessed in terms of additional 
degrees of limitation of motion.  The 
examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion.  The complete examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be clearly set forth in the 
examination report.  

4.  The veteran should also be scheduled 
for a VA dermatology examination to 
determine the extent of his facial scar, 
located on his left nostril.  The 
physician should be advised of the 
characteristics of disfigurement pursuant 
to 38 C.F.R. § 4.118, Diagnostic Code 
7800.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examining physician.  
All indicated tests and studies are to be 
performed, and a complete history 
elicited from the veteran.  

Unretouched photographs depicting any 
disfiguring lesions should be taken. The 
examiner should comment on which 
anatomical areas are affected by the 
veteran's service-connected scar and 
indicate the area affected in inches. The 
physician should indicate whether the 
veteran manifests any of the 
characteristics of disfigurement noted in 
Diagnostic Code 7800.  The examiner 
should also describe any underlying soft 
tissue damage associated with the 
veteran's scar, and indicate whether 
there is any functional limitation 
associated with the scar.  The complete 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be clearly set forth in 
the examination report.  

5.  The RO should also schedule the 
veteran for a VA examination to determine 
the extent of his service-connected 
hemorrhoids.  Prior to the examination, 
the claims folder must be made available 
to the physician for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report of the examining physician.  
All indicated tests and studies are to be 
performed, and a complete history 
elicited from the veteran.  

The examiner should identify the location 
and size of any currently present 
hemorrhoids.  The examiner should 
indicate whether any currently present 
hemorrhoid is large or thrombotic, 
irreducible, with excessive or redundant 
tissue.  The examiner should also address 
any evidence of frequent recurrences of 
such symptoms.  The presence of 
persistent bleeding with secondary anemia 
or fissures should also be discussed.  
The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.  

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

7.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

8.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case which includes any applicable 
diagnostic criteria, and afford the 
veteran and his representative the 
requisite opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


